Citation Nr: 0616699	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-02 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active service from July 1995 to December 
1997. 

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

In a decision dated February 28, 2002, the Board denied the 
veteran's claim.  Thereafter, the Board vacated said decision 
in May 2006 because the veteran had requested a hearing prior 
to the February 2002 decision, but had never been afforded 
one.  As the veteran was afforded a hearing in February 2006, 
his claim is now properly before the Board, and the Board 
will proceed to issue a decision on said claim.  


FINDINGS OF FACT

1.  The veteran first became a member of the Armed Forces 
after June 30, 1985.

2.  The veteran was discharged from the Air Force in December 
1997, after serving for 2 years, 4 months, and 28 days of his 
obligated period of service of 4 years; he was separated from 
the Air Force with an honorable discharge. 

3.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government, 
involuntarily for convenience of the government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran was not involuntary separated after February 
2, 1991, or separated pursuant to voluntary separation 
incentives.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3018A, 3018B (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.7040, 21.7042(b), 21.7044, 21.7045 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103A.  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30, of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal").  In addition, as will be explained below, the 
Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet.App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Therefore, the Board finds that no further action 
is necessary under the VCAA since it is the law, and not the 
evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service.  That evidence 
is associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  



Analysis

The veteran claims that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he served in excess of two years of his initial 
obligated period of active duty, paid $100.00 monthly of his 
active duty earnings to participate in the Chapter 30 
program, and was misinformed with regard to the effect of his 
early separation.  

The veteran's DD-214 shows that he was discharged from the 
Air Force in December 1997, after serving for 2 years, 4 
months, and 28 days.  His service was characterized as 
"honorable,", and the narrative reason for separation was 
"unsatisfactory performance."  The separation code was 
"JHJ."  

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2005)

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  The veteran 
entered active duty in July 1995 and so satisfied the first 
requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a).  

However, the individual must also have served an obligated 
period of active duty.  In the case of an individual with an 
obligated period of service of 3 years or more, the 
individual must have completed at least 3 years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. 
§ 21.7042(a)(2).  In this case, the appellant had an 
obligated period of service for more than 3 years, but only 
served for 2 years, 4 months, and 28 days.  Therefore, he did 
not satisfy the second requirement of 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042(a).  
A veteran need not have served the requisite amount of time 
pursuant to 38 U.S.C.A. § 3011(a)(1)(A)(i) and 38 C.F.R. 
§ 21.7042(a)(2) if he or she was discharged or released from 
active duty for any one of the following reasons:

(i) For a service-connected disability, or
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or
(iii) Under 10 U.S.C. 1173 (hardship discharge), or
(iv) For convenience of the government
(A) After completing at least 20 continuous months of 
active duty of an obligated period of active duty that 
is less than three years, or
(B) After completing 30 continuous months of active duty 
of an obligated period of active duty that is at least 
three years, or
(v) Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5) (2005).  

In this instance, the veteran was not discharged or released 
from active duty for a service-connected disability, or for a 
non-service connected disability which preexisted service 
pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  Also, the 
veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not separated for the 
convenience of the government pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iv),(v).  Finally, the veteran was not 
discharged for a physical or mental condition that was not 
characterized as a disability pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(vi).  As previously noted, the veteran was 
discharged honorably from service for "Unsatisfactory 
Performance."  
The veteran may establish eligibility by showing, in part, 
that he was involuntarily separated after February 2, 1991, 
or was separated pursuant to voluntary separation incentives 
under section 1174a or 1175 of title 10.  38 U.S.C.A. §§ 
3018A, 3018B; 38 C.F.R. § 21.7045 (2005).  In this case, the 
veteran was discharged after February 2, 1991, but not 
involuntarily; thus, he is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  He also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that he was discharged pursuant to 
voluntary separation incentives.  Rather, according to the 
veteran's written statements, he decided to separate early 
instead of retaking an advancement test on which he received 
an unsatisfactory grade.

The Board is cognizant that the veteran may have been 
misinformed by various personnel, including VA, regarding his 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 30.  In this regard, the 
Court has held that the remedy for breach of any obligation 
to provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

The Board is also cognizant that, during service, the veteran 
paid $100.00 monthly to participate in the Chapter 30 
program.  However, for the purpose of providing additional 
information on this matter, the Board notes that applicable 
law governing the reduction of basic pay to establish Chapter 
30 educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual. 38 U.S.C.A. § 3011(b) (West 2002).  
See also OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).
To the contrary, in an advisory opinion from the VA's Office 
of General Counsel dated February 23, 1993, the General 
Counsel indicated that, where an individual did not meet the 
Chapter 30 eligibility criteria, the individual was not 
legally a Chapter 30 participant and reduction of his basic 
pay by $1,200 was contrary to statutory authority and 
erroneous.  That notwithstanding, according to the General 
Counsel, VA does not have any control over the monies reduced 
from a veteran's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the veteran, it has no legal authority to 
refund the veteran's contributions.  Rather, the Board points 
out that it might be more appropriate for the veteran to 
address his dispute directly to his service department, an 
entity separate from the VA, and to request a refund 
therefrom.

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  Based on the veteran's 
failure to meet these criteria, the Board finds that the 
veteran has not established that he is eligible for 
educational assistance under Chapter 30.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


